  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 1 of 13 PageID #: 62


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GARY LOUIS BERRY,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
      v.                                            )              No. 4:21-CV-685 RLW
                                                    )
CITY OF ST. LOUIS, et al.,                          )
                                                    )
                Defendants.                         )


                                 MEMORANDUM AND ORDER

        Self-represented Plaintiff Gary Louis Berry brings this action for alleged violations of his

civil rights. The matter is now before the Court upon the motion of Plaintiff for leave to proceed

in forma pauperis, or without prepayment of the required filing fees and costs. ECF No. 2. Having

reviewed the motion and the financial information submitted in support, the Court will grant the

motion and waive the filing fee in this matter. See 28 U.S.C. § 1915(a)(1). Furthermore, after

reviewing the pleadings, the Court will dismiss this case for failure to state a claim upon which

relief may be granted and for frivolity. See 28 U.S.C. § 1915(e)(2)(B).

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis

if the action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. When reviewing a

complaint filed by a self-represented person under 28 U.S.C. § 1915, the Court accepts the well-

pleaded facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and it liberally construes

the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the district

court should construe the plaintiff’s complaint in a way that permits the claim to be considered
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 2 of 13 PageID #: 63


within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

However, even self-represented plaintiffs are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the self-represented plaintiff).

       To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”          Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). While federal courts should not dismiss an action commenced

in forma pauperis if the facts alleged are merely unlikely, the court can properly dismiss such an

action as factually frivolous if the facts alleged are found to be “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke, 490 U.S. at 327). Allegations are “clearly

baseless” if they are “fanciful,” “fantastic,” or “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327, 328). “As those words suggest, a finding of factual frivolousness is appropriate

when the facts alleged rise to the level of the irrational or the wholly incredible, whether or not

there are judicially noticeable facts available to contradict them.” Id. at 33.




                                                 -2-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 3 of 13 PageID #: 64


                                    The Complaint (ECF No. 1)

        Self-represented Plaintiff brings this action for “deprivation of rights under color of law”

based on “42 U.S.C. Section 1983, 1985[,] 1986[,] 1988 and 18 USC 241 and 242.” ECF No. 1 at

1. Plaintiff names six defendants: (1) City of St. Louis; (2) Tishaura Jones (Mayor of St. Louis);

(3) Geoffrey Rose (St. Louis law enforcement officer); (4) First Unknown Officer (St. Louis law

enforcement officer); (5) Benjamin Ellerman (St. Louis law enforcement officer); and (6) Second

Unknown Officer (St. Louis law enforcement officer). Id. at 2. Plaintiff does not specify the

capacity in which he brings suit against any of the defendants.

        Plaintiff’s complaint is based on his assertion that defendants deprived him of his “right to

travel in his private automobile,” in connection with multiple traffic stops in the City of St. Louis.

Id. at 2-4, 6. According to Plaintiff, the first in this series of stops occurred on December 16, 2019,

when his car was pulled over by defendant St. Louis police officers Geoffrey Rose and First

Unknown Officer. Id. at 2, 7-8. Plaintiff informed the officers that he did not have a driver’s

license. One of the officers instructed Plaintiff to get out of the automobile. When Plaintiff did,

he was handcuffed and searched. Plaintiff’s automobile was also searched. One of the officers

questioned Plaintiff about being a “sovereign citizen,” but Plaintiff did not reply. After the officers

confirmed that Plaintiff had no warrants, they told him that he would receive a citation in the mail;

they removed a “declaration” that was secured to the back of Plaintiff’s automobile; and they

directed Plaintiff not to reattach the declaration. Plaintiff alleges that his wallet was not returned

to him after this incident and when he inquired about it a few days later at the police station, he

was told that it was put on top of his car and he must have lost it. Plaintiff asserts that he never

received any traffic citations in the mail related to this stop. Id. at 2-3.

        Approximately fourteen months later, in February 2021, Plaintiff’s automobile was

stopped by law enforcement officers (who do not appear to be named defendants in this suit) due



                                                  -3-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 4 of 13 PageID #: 65


to a broken brake light. Plaintiff told the officers he did not have a driver’s license, but he did give

them an “old driver license from 2014.” The officers informed Plaintiff that he had warrants but

they let Plaintiff go with no citation. Id. at 3.

        About seven weeks later, Plaintiff was stopped again due to the broken brake light. It is

not entirely clear from the complaint, but it appears that the officers involved in this stop were

defendants Benjamin Ellerman and Second Unknown Officer. Plaintiff informed the officers that

he did not have a driver’s license but he did provide a “temporary Illinois State ID.” Plaintiff

received “5 or 6 citations,” was informed that he had warrants, and was allowed to leave. Id.

        After this encounter, Plaintiff called a local police station and confirmed that he did have

warrants. As such, Plaintiff went to Traffic Court to get copies of his citations. 1 The citations

were from the December 16, 2019, traffic stop, but Plaintiff “had no idea that [they] existed”

because he never received them in the mail. According to Plaintiff, he was cited for not having

insurance and license plates, but not for his lack of a driver’s license. Plaintiff also alleges that the

time and date on the citations were incorrect. The Court Clerk offered “to remove the warrants

and give [Plaintiff] a new court date,” but Plaintiff “respectfully declined.” Id. at 3-4.

        Soon after receiving copies of the citations, Plaintiff communicated with then-Mayor

Krewson’s office through a “private administrative process” sent by certified mail. Id. at 4.

Plaintiff does not explain what he said in this communication, only that he was “hoping to resolve

this matter.” About a month later, Plaintiff followed up with the Mayor’s office by phone call and

he was informed that his communication was sent to the legal department. Around this same time,

defendant Tishaura Jones became the new Mayor of the City of St. Louis. Plaintiff emailed Mayor




        In his complaint, Plaintiff states that he went to Traffic Court on February 16, 2021; however, in
        1

his amended complaint he clarifies that he actually went in April 2021. ECF Nos. 1 at 3; 6 at 4.


                                                    -4-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 5 of 13 PageID #: 66


Jones and asked for “SOMEONE from her office to contact [Plaintiff] about the issue.” When

Plaintiff followed up a few weeks later, he was told to “go ahead and file [his] lawsuit.” Id.

        According to Plaintiff, a “Driver License is a Contract” and when he enters into this

contract with the government, he is required “to give up [his] Right to Travel in exchange for The

Privilege to Drive.” Id. at 5. Plaintiff will not consent to this, so he will not get a driver’s license.

Plaintiff argues that the “Right to Travel is well-settled and the Right is not one the government

can give nor take away. The Right is inherent from God not from government or man.” Id.

        Plaintiff asserts that defendant City of St. Louis has violated his constitutional rights by

having a municipal policy, custom, or practice of “issu[ing] citations for not having driver

license’s, no registration [and] no insurance,” and for establishing “a traffic court to collect fines,

fees and other penalties.” Id. at 4. Plaintiff also alleges the City has failed to train its law

enforcement officers on his rights regarding travel, specifically that it is “voluntary to be a[]part

of the [driver’s license] contract.” Id. at 5. Plaintiff accuses the City of being fraudulent, deceitful,

and in breach of the oath of office when they do not disclose rights of travel to all inhabitants of

the City. Id. at 5-6. Furthermore, Plaintiff alleges defendant City has caused him emotional

distress, mental anguish, and fear regarding future encounters with law enforcement officers

“whereas African American male[s] are getting killed in traffic stop[s] regularly across this

country.” Finally, Plaintiff accuses the City of: “Slavery (Force Compliance to contract no held).”

Id. at 6.

        Similarly, Plaintiff asserts that defendant Mayor Jones breached her duty and “Oath of

Office to [s]upport the US Constitution” when she fraudulently concealed “material facts that the

Driver Licenses is a voluntary contract and that it is not required,” just like “License Plates.” Id.

at 6-7. Plaintiff further alleges that defendant Mayor Jones has accepted “any liability concerning




                                                  -5-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 6 of 13 PageID #: 67


[his] claim” by her silence and lack of response to Plaintiff’s email. Id. at 6. Plaintiff also blames

Mayor Jones for emotional distress and accuses her of forced slavery. Id. at 7.

        Plaintiff alleges that the officers involved in the December 2019 traffic stop, Rose and First

Unknown Officer, conspired to deprive him of his right to travel; seized his property (the

declaration on the back of his automobile) in violation of the Fourth Amendment and destroyed it;

illegally placed him in handcuffs and searched him and his property; used excessive force on him,

including threats and intimidation; violated his First Amendment right to free expression; breached

their oath; and forced slavery on him. In addition, Plaintiff alleges Officer Rose denied him due

process by not giving him the citations immediately and by falsifying a document. Id. at 7-8.

        It is not entirely clear from the complaint, but it appears defendant police officers Ellerman

and Second Unknown Officer were involved in the third traffic stop where Plaintiff received “5 or

6 citations.” Id. at 8. Plaintiff alleges these officers conspired to deprive him of his right to travel;

illegally seized his property in violation of the Fourth Amendment; violated his First Amendment

right to freedom of expression; breached their oath; and forced his compliance or slavery. Id.

        The remainder of Plaintiff’s complaint appears to be legal argument based on a list of legal

citations with brief summaries. Id. at 9-11. First, Plaintiff acknowledges a state’s authority, based

on the Tenth Amendment’s police power, “to place restraints on the personal freedom and property

rights of persons for the protection of the public safety, health and morals or the promotion of the

public convenience and general prosperity.” Id. at 9. Plaintiff then reminds the Court of the

“general rule” that “[i]f the constitution prescribes one rule, and the statute another, … it is the

duty of the court to declare that the constitution and not the statute governs.” Id. at 10. Next,

Plaintiff quotes the United States Constitution (“No Bill of Attainder or ex post facto Law shall be

passed”) and declares “traffic tickets are unconstitutional.” U.S. Const. Art. 1 § 9; Id. He cites a

1943 Supreme Court case, Murdock v. Commonwealth of Pennsylvania, which addressed the



                                                  -6-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 7 of 13 PageID #: 68


“single issue [of] the constitutionality of an ordinance which as construed and applied requires

religious colporteurs to pay a license tax as a condition to the pursuit of their activities.” 319 U.S.

105, 110 (1943). Plaintiff suggests he is quoting Murdock for the rule that: “no state may convert

any secured liberty into a privilege and issue a license and a fee for it;” however, this quotation

does not appear in that case. Id. at 10. Plaintiff then cites multiple cases, attempting to argue that

when a law infringes one’s constitutional rights, the law is null and void and a person has impunity

to just ignore it. Id. at 11. Finally, Plaintiff points to Shapiro v. Thomson, 394 U.S. 618 (1969),

which he describes as having “settled the matter [of] the right to [] travel.” Id. at 4, 11. According

to Plaintiff, a private citizen’s right to travel for non-commercial purposes cannot be infringed by

the requirement of a license. Id. at 11.

        For relief, Plaintiff seeks declaratory judgment, injunctive relief, and 10 million dollars in

damages. Id. at 12; ECF No. 1-2 at 1.

                              The Amended Complaint (ECF No. 6)

        About two months after initiating this suit, Plaintiff submitted an amended complaint 2

which makes the same legal arguments but includes one additional defendant and allegations

regarding a fourth traffic stop that occurred subsequent to the filing of the complaint. ECF No. 6.

Plaintiff names City of St. Louis law enforcement officer Joshua Loos as the seventh defendant,

claiming Loos violated the same rights as the other named defendant officers. Id. at 2, 9. Plaintiff

was pulled over a fourth time on July 21, 2021. Id. at 4. Plaintiff informed the officer that he did

not have a driver’s license but he produced his “old temporary Illinois state ID.” The officer gave

Plaintiff “5 or 6 citations,” which Plaintiff told him he would add to this lawsuit. Id. The Court


        2
         Attached to the amended complaint are two proposed orders: (1) granting Plaintiff in forma
pauperis status and directing service on defendants and (2) allowing Plaintiff to amend his complaint. The
Court notes that Plaintiff may amend as a matter of course under Federal Rule of Civil Procedure 15, so no
order granting amendment is required. This Order rules Plaintiff’s in forma pauperis motion but dismisses
the case so no service will be issued.


                                                  -7-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 8 of 13 PageID #: 69


presumes that defendant Loos was involved in this fourth traffic stop; however, Plaintiff never

specifically alleges this.

        Plaintiff’s amended complaint also contains additional legal citations and attempts to

clarify previously made arguments. Plaintiff specifies that his fraud claims are based on “Title 18

USC 1001” and his breach of oath of office claims are based on “Title 5 § 3331.” Id. at 7. He also

clarifies that a ‘traffic ticket’ is “a Writ of Assistance otherwise known as a Bill of Attainder.” Id.

at 10. Plaintiff makes additional arguments concerning the supremacy of constitutional rights and

a person’s unlimited power to contract. Id. at 11. Finally, Plaintiff quotes passages from the

statutes under which he brings suit. Id. at 12-14.

                               Motion for Civil Injunction (ECF No. 7)

        Plaintiff filed two motions with his amended complaint. In the first, Plaintiff seeks a civil

injunction from the Court, under 18 U.S.C. § 1595A, prohibiting the “Defendants from further

interaction with [Plaintiff] when in his automobile, from issuing citations, false arrest,

intimidation, [and] warrants.” ECF No. 7 at 2. Plaintiff argues that such injunction is necessary

because he has received “about 15 citations” from Defendants during traffic stops and the repeated

citations are just an attempt to try “to force [him] into a fraudulent transaction and contract.

(Slavery).” Id. at 1. Plaintiff fears that the illegal traffic stops will “escalate into serious injury or

kidnapping or death.” Id.

                             Motion for Order to Show Cause (ECF No. 8)

        In the second motion, Plaintiff requests the Court to show cause as to why his complaint

has not proceeded since its filing with this Court. ECF No. 8 at 3, 7. Plaintiff is “suspicious” that

the Court is improperly handling his case because when he informed defendant officer Loos that

he would be adding Loos to his lawsuit, Loos stated that the suit would be dismissed. Id. at 2.

Furthermore, Plaintiff states that he is “fearful to get into his automobile in fear of another illegal



                                                  -8-
  Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 9 of 13 PageID #: 70


traffic stop.” Id. Plaintiff also wants an “Anti-bribery statement” and to have his motion set for a

hearing. Id. at 7.

                                             Discussion

       Accepting self-represented Plaintiff’s well pled allegations as true and liberally construing

them in his favor, the Court must dismiss this case for frivolity and failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

       First, Plaintiff’s right-to-travel argument lacks a basis in law and is frivolous. Although

Plaintiff would not respond to the defendant police officer who questioned him on his status as a

“sovereign citizen,” Plaintiff’s arguments are the same as those made by parties in other cases

claiming such status. See Bey v. Elmwood Place Police Dep’t, No. 17-3945, 2018 WL 4354541,

at *1 (6th Cir. May 18, 2018) (describing plaintiff who alleged “denial of the right to travel” as

advancing “arguments rooted in the theories of the sovereign citizen movement”); U.S. v. Svoboda,

633 F.3d 479, 483 (6th Cir. 2011) (plaintiff learned in the “Sovereign Citizens Movement” that

the right to travel is a “God given right” and that licenses only applied to “public officials or

corporations.”).

       Courts have routinely denied sovereign citizen claims based on a right to travel. See

Hyppolite v. Broward Sheriff’s Off., No. 16-6125-Civ-COOKE/TORRES, 2017 WL 2691978

(S.D. Fla. June 22, 2017) (rejected argument of plaintiff pulled over for speeding who claimed that

as a “traveler” he did not need a driver’s license); Secor v. Okla., No. 16-CV-85-JED-PJC, 2016

WL 6156316 (N.D. Okla. Oct. 21, 2016) (dismissed sovereign-citizen plaintiff’s suit for failure to

state a claim that included allegations he was not required to have a driver’s license and automobile

insurance); Matthews v. U.S., No. 3:16cv00148, 2016 WL 2624974 (S.D. Ohio May 9, 2016)

(dismissed “sovereign freeman” plaintiff’s claims under 28 U.S.C. § 1915(e)(2)(B) that arose from

a traffic stop resulting in multiple citations including driving with an expired driver’s license).



                                                 -9-
 Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 10 of 13 PageID #: 71


       Despite Plaintiff’s argument otherwise, Supreme Court jurisprudence does not support an

unfettered right to travel. Although the Court did discuss the right to travel in Shapiro v.

Thompson, 394 U.S. 618 (1969), the Court explained the limitations on that right in another case:

       The movement of motor vehicles over the highways is attended by constant and
       serious dangers to the public … In the absence of national legislation covering the
       subject, a state may rightfully prescribe uniform regulations necessary for public
       safety and order in respect to the operation upon its highways of all motor vehicles
       … And to this end it may require the registration of such vehicles and the licensing
       of their drivers … This is but an exercise of the police power uniformly recognized
       as belonging to the states and essential to the preservation of the health, safety, and
       comfort of their citizens.

Hendrick v. State of Maryland, 235 U.S. 610, 622 (1915).

       Plaintiff argues that he suffered multiple “illegal” traffic stops that were not based “on any

traffic infraction or suspicious activity.” ECF No. 6 at 15. However, Plaintiff admits to driving

on public streets without a valid driver’s license. He was cited for driving without insurance or

license plates, and he does not contest these accusations. Plaintiff also argues that state licensing

laws are racially focused and discriminatory. ECF No. 8 at 3 (“The fact that African American[]s

need to give their Blood and life endlessly to get justice seems egregious.”).

       The foundation of Plaintiff’s claim is that he has been deprived of his right to travel. As

discussed above, this legal argument lacks a basis in law and, therefore, is frivolous. See Neitzke,

490 U.S. at 325 (An action is frivolous if it “lacks an arguable basis either in law or in fact.”).

Plaintiff has no unfettered right to travel without a license or registration. A state may require a

license, registration, or other documentation, and the right to travel does not protect citizens from

being stopped by police officers for driving without the required documentation. State licensing

and registration laws apply to everyone regardless of race. Plaintiff’s claims are legally frivolous.

       Second, this case is subject to dismissal for failure to state a claim on which relief may be

granted under 42 U.S.C. § 1983. Plaintiff does not specify the capacity in which he brings suit




                                               - 10 -
 Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 11 of 13 PageID #: 72


against the defendants. 3 A plaintiff can bring a § 1983 claim against a public official acting in his

or her official capacity, his or her individual capacity, or both. Baker v. Chisom, 501 F.3d 920,

923 (8th Cir. 2007). However, if a plaintiff’s complaint is silent about the capacity in which the

defendant is being sued, the complaint is interpreted as including only official capacity claims.

Id.; see also Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (“[I]n order to

sue a public official in his or her individual capacity, a plaintiff must expressly and unambiguously

state so in the pleadings, otherwise, it will be assumed that the defendant is sued only in his or her

official capacity”).

        In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a “suit

against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”); and

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

As such, plaintiff’s official capacity claims against the individual defendants are actually claims

against their employer, the City of St. Louis.




        3
         Plaintiff does not expressly and unambiguously state the capacity in which he brings suit against
the defendants. See ECF No. 6 at 2. However, for the five police officer defendants, Plaintiff states that
they were “acting under color of law and in the course and scope of [their] employment as a law enforcement
officer with the City of Saint Louis at all times material.” Id. This implies that Plaintiff brings his claims
against these individuals in their official capacity as police officers.


                                                   - 11 -
 Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 12 of 13 PageID #: 73


       A governmental entity like the City of St. Louis can be sued directly under § 1983. See

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). Liability under

§ 1983 may attach if the constitutional violation resulted from (1) an official policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise. Mick v. Raines,

883 F.3d 1075, 1079 (8th Cir. 2018).

        Plaintiff asserts that the City has an unconstitutional policy and practice of issuing traffic

citations for not having a driver’s license, registration, or insurance, and that the City has failed to

train its police officer employees that this policy and practice is unconstitutional. ECF No. 6 at 5-

7. These claims fail to state a claim upon which relief can be granted. As discussed above,

licensing and registration of automobiles is not unconstitutional, and police officers are acting

within their duties when enforcing such legislation. Plaintiff’s claims against defendant City of

St. Louis do not survive review under 28 U.S.C. § 1915(e)(2)(B).

        Finally, to the extent that Plaintiff seeks a ruling that his state-issued traffic citations are

invalid and should be disregarded, such a § 1983 claim is not cognizable here. “[I]n order to

recover damages for allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983

plaintiff must prove that the conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). Based on the pleadings, Plaintiff’s traffic citations have not been

vacated, set aside, or otherwise altered. As such, there is no cognizable § 1983 claim here.

                                             Conclusion

        Plaintiff has no unfettered right to travel on public roadways without compliance with

licensing and registration laws enacted for public safety. Actions taken by the City of St. Louis



                                                 - 12 -
 Case: 4:21-cv-00685-RLW Doc. #: 9 Filed: 09/15/21 Page: 13 of 13 PageID #: 74


and its employees to enforce such laws are not unconstitutional. This case will be dismissed for

failure to state a valid claim for relief and for being frivolous.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 2] is GRANTED. See 28 U.S.C. § 1915(a)(1).

        IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief can be

granted. Plaintiff’s claims against defendants City of St. Louis, Tishaura Jones, Geoffrey Rose,

First Unknown Officer, Benjamin Ellerman, Second Unknown Officer, and Joshua Loos are

DISMISSED without prejudice.

        IT IS FURTHER ORDERED that Plaintiff’s motion for civil injunction [ECF No. 7] is

DENIED as moot.

        IT IS FURTHER ORDERED that Plaintiff’s motion for Order to Show Cause [ECF No.

8] is DENIED as moot.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated this 15th day of September, 2021.




                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                 - 13 -
